This action was filed by the St. Louis-San Francisco Railway Company against Ora Long, county assessor, and Paul Prince, county treasurer, of Lincoln county, in the district court of Lincoln county, for an injunction under the provisions of State Question No. 141, Initiative Petition No. 92, adopted by a vote of the people at the regular primary election on August 3, 1926. The defendants filed their answer, challenging the constitutionality of such measure, which contention was by the court sustained and the cause dismissed, from which judgment the plaintiff appeals.
The questions involved in this case are identical with the questions involved in cause No. 17907, Atchison, Topeka  Santa Fe Railway Co. v. Ora Long, County Assessor, et al., opinion in which was this day filed, 122 Okla. 86, 251 P. 486, and upon the authorities therein cited we reach the same conclusion in this case as we reached in that, and the opinion, conclusions, and syllabus in that case are hereby adopted and applied to this case.
The judgment of the district court is affirmed.
BRANSON, V. C. J., and MASON, HARRISON, and CLARK, JJ., concur. NICHOLSON, C. J., and LESTER, J., concur in conclusion. HUNT and RILEY, JJ., dissent.